JOURNAL ENTRY AND OPINION
Robert Rakoczy, the relator, has filed a complaint for a writ of mandamus through which he seeks an order from this court which requires Judge Janet R. Burnside, the respondent, to issue findings of fact and conclusions of law with regard to petitions for postconviction relief that were filed in the underlying cases of State v. Rakoczy, Cuyahoga County Court of Common Pleas Case Nos. CR-398017 and 402373. Judge Burnside has filed a motion for summary judgment.
Attached to Judge Burnside's motion for summary judgment is a copy of the findings of fact and conclusions of law as issued in both Cuyahoga County Court of Common Pleas Case Nos. CR-398017 and 402373. Thus, Rakoczy's complaint for a writ of mandamus is moot. State ex rel. Snider v. Stapelton (1992), 65 Ohio St. 3d 40, 600 N.E.2d 240; State ex rel. Richard v. Wells (1992), 64 Ohio St. 3d 76, 591 N.E.2d 1240.
Accordingly, we grant Judges Burnsides' motion for summary judgment. Costs to Rakoczy. It is further ordered that the Clerk of the Eighth District Court of Appeals, pursuant to Civ.R. 58(B), shall serve upon all parties notice of this judgment and date of entry.
Writ denied.
PATRICIA A. BLACKMON, J., and ANN DYKE, J., CONCUR.